14-2280
     In re Journal Register Company


                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                       SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1                 At a stated term of the United States Court of Appeals for the Second Circuit,
 2   held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
 3   New York, on the 15th day of October, two thousand fifteen.
 4
 5   PRESENT:
 6               DENNIS JACOBS,
 7               RAYMOND J. LOHIER, JR.,
 8                     Circuit Judges,
 9               GEOFFREY W. CRAWFORD,
10                     District Judge.
11   _____________________________________
12
13   IN THE MATTER OF: JOURNAL REGISTER COMPANY
14   _____________________________________
15
16   JOURNAL REGISTER COMPANY,
17
18                     Debtor.
19   _____________________________________
20
21   JAMES D. SCHNELLER,
22
23                               Appellant,
24
25                     v.                                                       14-2280
26
27   JOURNAL REGISTER COMPANY,
28
29                               Appellee,

         
              The Honorable Geoffrey W. Crawford, of the United States District Court for the District
              of Vermont, sitting by designation.
 1   PULP FINISH 1 COMPANY, FKA JOURNAL
 2   REGISTER COMPANY,
 3
 4                     Consolidated-Appellee.
 5   _____________________________________
 6
 7   FOR APPELLANT:                                        JAMES D. SCHNELLER, pro se,
 8                                                         Norristown, Pennsylvania.
 9
10   FOR APPELLEE:                                         SHAUNNA DIONNE JONES, Willkie Farr
11                                                         & Gallagher LLP, New York, New York.
12
13   FOR CONSOLIDATED-APPELLEE:                            MATTHEW B. LUNN, Michael R. Nestor,
14                                                         Kenneth J. Enos, Young Conaway Stargatt &
15                                                         Taylor, LLP, New York, New York.
16
17          Appeal from a judgment of the United States District Court for the Southern District of

18   New York (Castel, J.).


19          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

20   DECREED that the judgment of the district court is AFFIRMED.

21          Appellant James D. Schneller, pro se, appeals from the judgment of the district court

22   (Castel, J.), affirming four orders of two bankruptcy courts (Bernstein, B.J.; Gropper, B.J.). We

23   assume the parties’ familiarity with the underlying facts, the procedural history of the case, and the

24   issues on appeal.

25          “The rulings of a district court acting as an appellate court in a bankruptcy case are subject

26   to plenary review.” In re Stoltz, 315 F.3d 80, 87 (2d Cir. 2002). We “review the bankruptcy

27   court decision independently, accepting its factual findings unless clearly erroneous but reviewing

28   its conclusions of law de novo.” In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005). Several of

29   the bankruptcy court orders Schneller challenges are reviewed for abuse of discretion. See In re

30   Coudert Bros. LLP, 673 F.3d 180, 186 (2d Cir. 2012) (motion for reconsideration); In re Smith,

                                                       2
 1   645 F.3d 186, 189 (2d Cir. 2011) (motion to reopen); E. Equip. & Servs. Corp. v. Factory Point

 2   Nat’l Bank, Bennington, 236 F.3d 117, 120 (2d Cir. 2001) (motion for sanctions).

 3          An independent review of the record and relevant case law reveals that the district court

 4   properly affirmed the orders denying Schneller’s motions to reopen, to reconsider, and for

 5   sanctions, and the order expunging Schneller’s claim. We affirm for substantially the reasons

 6   stated by the district court in its thorough May 22, 2014, memorandum and order.

 7          With respect to Schneller’s challenge of the district court’s order denying him leave to

 8   appeal in forma pauperis, we DISMISS his challenge as moot. We have considered all of

 9   Schneller’s remaining arguments and find them to be without merit. Accordingly, we AFFIRM

10   the judgment of the district court.

11                                               FOR THE COURT:
12                                               Catherine O=Hagan Wolfe, Clerk




                                                    3